Citation Nr: 0218766	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 
1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  


FINDING OF FACT

It is likely that the appellant's left knee disability, 
currently diagnosed as internal derangement, with a torn 
medial meniscus and arthritis of the medial compartment, 
is attributable to his period of military service.  


CONCLUSION OF LAW

Service connection for left knee internal derangement with 
a medial meniscus tear and arthritis is warranted.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in 
September 1968, the appellant injured his left knee when 
he slipped and fell onto a steel platform.  Following the 
injury, he developed pain and tenderness in his left knee.  
The provisional diagnosis was of a questionable medial 
meniscus injury.  The records reflect that in October 
1968, the appellant underwent a physical examination after 
continued complaints of left knee pain.  Upon examination, 
the appellant had some tenderness at the medial aspect of 
the left knee which was accentuated with flexion to 
greater than 90 degrees.  However, he had no laxity of 
either his anterior-posterior (AP) or lateral ligaments on 
the left.  The diagnosis was strain of the medial 
collateral ligament.  An x-ray of the appellant's left 
knee, dated in October 1968, was negative.  In November 
1968, the appellant underwent a follow-up examination 
which revealed no abnormalities or laxity.  Left calf 
swelling was present, with approximately two-plus tibial, 
pitting edema.  The records also show that in December 
1968, the appellant was diagnosed with thrombophlebitis of 
the left calf and was hospitalized.  While he was 
hospitalized, an x-ray was taken of his left knee which 
was reported to be negative.  The appellant was released 
from the hospital in March 1969 and upon his discharge, he 
was diagnosed with chronic lymphedema of the left lower 
extremity, cause unknown.  

The appellant's service medical records further reflect 
that in June 1969, the appellant was treated after 
complaining of continued left knee pain since his 
September 1968 left knee injury.  Upon physical 
examination, it was noted that there was no effusion or 
tenderness around the left knee joint.  X-rays of the 
appellant's left knee were interpreted as normal.  The 
diagnosis was of internal derangement of the left knee, 
with possible torn medial meniscus.  The remaining records 
are negative for any complaints or findings of a left knee 
disability.  The appellant's separation examination, dated 
in August 1970, shows that at that time, the appellant's 
lower extremities were clinically evaluated as "normal." 

In December 1999, the RO received a private medical 
statement from D.J.H., M.D., dated in December 1999, with 
enclosed records.  In the statement, Dr. H. indicated that 
he had examined the appellant for knee complaints that 
dated back to an injury suffered during the appellant's 
military service when he was thrown against some metal 
structures.  The records showed that in December 1999, the 
appellant sought treatment for left knee pain of several 
years' duration.  At that time, he stated that he was a 
construction worker and that his knee had been noted to 
give way on him occasionally.  The physical examination 
showed that he had a slight list and limp to the left, and 
that he had tenderness at the medial joint line, 
especially near the origin of the medial collateral 
ligament.  X-rays of his left knee were interpreted as 
showing slight narrowing of the medial joint line.  There 
was no evidence of fracture, dislocation, subluxation, 
sclerosis, osteophytosis, or appreciable malalignment.  
The impression was of mild internal derangement of the 
left knee.  

A private radiology consultation report from Good 
Samaritan Hospital shows that in December 1999, the 
appellant had a magnetic resonance imaging (MRI) taken of 
his left knee.  The MRI was interpreted as showing low 
signal intensity occupying the central aspect of the 
medial joint space, which suggested a displaced meniscal 
fragment, and the overall findings suggested the presence 
of a "bucket handle" type of tear involving the medial 
meniscus.  The medial meniscus appeared truncated.  The 
configuration of signal intensity of the lateral meniscus 
was unremarkable.  The anterior and posterior cruciate 
ligaments appeared intact, as did the visualized distal 
quadriceps and patellar tendons, and the medial and 
lateral collateral ligaments.  There was no abnormal 
signal intensity involving the osseous structures 
identified.  A small joint effusion was present.  The 
impression was that the findings were compatible with a 
tear involving the medial meniscus, probably of the 
"bucket handle" type as described above.  

In a private medical statement, dated in March 2000, Dr. 
H. indicated that he had seen the appellant in December 
1999 and in January 2000.  Dr. H. stated that the 
appellant's diagnosis was internal derangement, with a 
torn medial meniscus of the left knee.  According to Dr. 
H., x-rays of the appellant's left knee showed narrowing 
of the medial joint line, indicating that he had mild to 
moderate degenerative osteoarthritis of the medial 
compartment.  Dr. H. reported that those problems dated 
back to the appellant's time in the military service.   

In May 2000, the appellant underwent a VA examination.  At 
that time, he stated that in approximately October 1968, 
while he was in the military, he fell and hit the medial 
aspect of his left knee.  The examining physician stated 
that the appellant described his injury as a contusion 
type of injury.  According to the appellant, he was placed 
on bed rest and thereafter, he had a permanent profile 
until he was discharged in 1970.  The appellant indicated 
that in July 1971, he started a construction job and 
worked in that capacity until 1999.  He noted that he had 
not been working for the past eight to nine months because 
of left knee pain.  The appellant revealed that he had 
suffered from left knee pain ever since the initial 
injury.  The examiner stated that he had reviewed x-rays 
of the appellant's knees, taken in April 2000 at the VA 
Medical Center (VAMC) in Indianapolis, and that they were 
essentially within normal limits.  There was minimal 
medial joint space narrowing of the left knee, but there 
were no osteophytes, subchondral sclerosis or cysts 
evident, and he had a similar degree of medial compartment 
narrowing on the opposite, unaffected side.  The examiner 
noted that he had also reviewed the December 1999 MRI 
report. 

The physical examination showed that the appellant 
ambulated with a non-anatomic limp.  The left knee showed 
no effusion.  The appellant had range of motion from five 
degrees of hyperextension to 150 degrees of flexion.  He 
complained of pain at the extremes.  The appellant's 
McMurray and Steinmann's test for meniscal injury were 
equivocal.  Following the physical examination and a 
review of the appellant's x-rays and MRI report, the 
examiner diagnosed the appellant with left medial meniscus 
tear based on interpretation of MRI findings.  The 
examiner stated that he found it less likely than not that 
a bucket handle type meniscus tear found in the last few 
months would have any correlation at all with injuries 
suffered in the military service back in 1968.  According 
to the examiner, if, in fact, the appellant had a bucket 
handle meniscal tear in 1968, he should have had moderate 
to severe degenerative changes on plain film at the 
present time.  The examiner indicated that in light of the 
fact that the appellant had worked greater than 25 years 
in construction, a job requiring physical labor, it was 
his opinion that the appellant's current condition was 
unrelated to any injury suffered during service.  

In May 2001, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, in 
approximately October 1968, he fell and injured his left 
knee.  (Transcript (T.) at pages (pgs.) 1 & 2).  The 
appellant stated that following his injury, he developed 
chronic left knee pain and instability.  (T. at pgs. 2 & 
7). 

In May 2001, the RO received outpatient treatment records 
from the Indianapolis VAMC, from March 2000 to March 2001.  
The records show that in June 2000, the appellant was 
diagnosed with a left medial meniscal tear and underwent a 
left knee arthroscopy, with a left partial medial 
meniscectomy.  

In a private medical statement from Dr. H., dated on July 
18, 2001, Dr. H. indicated that the appellant was having 
increased symptoms in the same knee he had injured while 
he was in the military in 1968.  Dr. H. stated that 
although the appellant did not divulge a new injury, he 
did have progressive problems with his knee while working 
on construction type work, which involved squatting, 
pushing and pulling.  According to Dr. H., x-rays seemed 
to show some narrowing of the medial joint line, and the 
clinical examination pointed towards the inner side of the 
knee.  In fact, Dr. H. noted that an MRI was performed in 
1999 and had revealed what was interpreted as a bucket 
handle tear of the medial meniscus, findings for which the 
appellant had surgery in 2000.  However, Dr. H. stated 
that it was possible that the narrowing and wear of the 
medial joint line dated back to an old injury that the 
appellant had apparently sustained in the service.  It was 
Dr. H.'s opinion that in view of the fact that everything 
was the same knee, he thought that it was fair to say that 
part, if not all, of the appellant's problems would be 
related to his initial injury sustained in 1968, according 
to his history.  

In an additional medical statement from Dr. H., dated on 
July 24, 2001, Dr. H. indicated that current x-rays of the 
appellant's left knee showed that he had degenerative 
changes.  Dr. H. stated that degenerative changes in any 
joint would have to be of long duration.  According to Dr. 
H., the appellant's condition was long term and dated back 
to a 1968 injury that he had while he was serving in the 
United States Army.  Dr. H. noted that even though the 
appellant may have had minor instances of aggravating 
circumstances, along with his work as a construction 
worker which to some degree may have affected his 
condition, his condition did not become established in 
recent months.  Dr. H. reported that the appellant's 
condition was a long-term condition associated with marked 
degenerative changes in the medial compartment, and would 
most likely result in the appellant needing a total knee 
joint replacement at some point in the future.  According 
to Dr. H., in response to the question of whether the 
appellant's "condition initiated with his injury in 1968," 
he noted that his answer was "yes."  Dr. H. stated that in 
regard to how much aggravation of the appellant's knee he 
had subsequently experienced, it was only conjecture.  Dr. 
H. indicated that the appellant's other knee had not 
suffered from his normal work life and that that was the 
only legitimate answer he could give. 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, 
service incurrence may be presumed if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  Reasonable 
doubt arises when there is an approximate balance of 
positive and negative evidence which does not 
satisfactorily prove or disprove a claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Board recognizes that the 
evidence of record shows that there are discrepancies in 
the medical opinions regarding the question of whether the 
appellant's current left knee disability, diagnosed as 
left knee internal derangement, with a torn medial 
meniscus and arthritis of the medial compartment, is 
related to his period of service, specifically to his in-
service left knee injury.  In this regard, the Board 
observes that at the appellant's May 2000 VA examination, 
the examiner diagnosed the appellant with a left medial 
meniscus tear based on interpretation of MRI findings.  
The examiner stated that he found it less likely than not 
that a bucket handle type meniscus tear found in the last 
few months would have any correlation with injuries 
suffered in the service back in 1968.  According to the 
examiner, if, in fact, the appellant had a bucket handle 
meniscal tear in 1968, he should have had moderate to 
severe degenerative changes on plain film at the present 
time.  Thus, the examiner indicated that in light of the 
fact that the appellant had worked greater than 25 years 
in construction, it was his opinion that the appellant's 
current condition was unrelated to any injury suffered 
during service.  Nevertheless, the Board notes that in the 
July 24, 2001 private medical statement from Dr. H., it 
was reported that current x-rays of the appellant's left 
knee showed that he had degenerative changes, and that it 
was his opinion that the appellant's current condition 
"initiated with his injury in 1968."  In this regard, Dr. 
H. stated that degenerative changes in any joint would 
have to be of long duration and that the appellant's 
condition was long term and dated back to his in-service 
left knee injury.  In addition, although Dr. H. recognized 
that the appellant may have had minor instances of 
aggravating circumstances, along with his work as a 
construction worker which to some degree may have affected 
his condition, it was his opinion that the appellant's 
condition did not become established in recent months and 
was a long-term condition associated with marked 
degenerative changes of the medial compartment.  

Under the benefit-of-the-doubt rule embodied in 
38 U.S.C.A. § 5107(b) (West Supp. 2002), in order for a 
claimant to prevail, there need not be a preponderance of 
the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, given 
that the appellant's service medical records show that he 
injured his left knee during service, the Board concludes 
that Dr. H.'s medical opinion that the appellant's left 
knee disability, currently diagnosed as left knee internal 
derangement, with a torn medial meniscus and arthritis of 
the medial compartment, originated with his in-service 
left knee injury, is not speculative and demonstrates more 
than a remote possibility of a causal connection between 
the appellant's current left knee problems and in-service 
injury.  Thus, in consideration of the aforementioned 
evidence, the Board finds that the evidence for and 
against the appellant's claim for service connection is in 
a state of relative equipoise.  With reasonable doubt 
resolved in the appellant's favor, entitlement to service 
connection is warranted.  


ORDER

Service connection for left knee internal derangement with 
a medial meniscus tear and arthritis is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

